Citation Nr: 1146313	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a meniscal tear of the right knee with chondromalacia.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to August 2006, and also had over one year of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for a meniscal tear of the right knee with chondromalacia, and assigned a noncompensable disability rating, effective August 16, 2006.  Subsequently, in a March 2009 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective August 16, 2006. 

The Veteran moved to Georgia during the pendency of this appeal, and accordingly, original jurisdiction over this matter has been transferred to the RO in Atlanta, Georgia. 

The Board remanded this case in March 2011 finding that a VA examination was warranted to address the present severity of the right knee disability, specifically any neurological impairment, range of motion studies including after repetitive motion, recurrent subluxation/lateral instability, and any occupational impairment.  An April 2011 VA examination was provided addressing the criteria of the Board remand.  Thus, the March 2011 Board remand directives were substantially complied with.  Unfortunately, for the reasons stated below another remand is warranted, nonetheless.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

In an October 2011 statement, the Veteran referred to treatment for his knee that he received in July 2011 and August 2011 that is not in the claims file.  Specifically, he reported treatment on July 29, 2011 from Dr. Le Vien and on August 15, 2011 with Physical Therapist Elizabeth Allen.  As these records are relevant to the Veteran's claim, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment  records for his right knee dated since April 2011, to include treatment on July 29, 2011 from Dr. Le Vien and on August 15, 2011 with Physical Therapist Elizabeth Allen.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

2.  If deemed warranted after review of any additional treatment records, schedule the Veteran for a VA orthopedic examination to determine the present severity of his service-connected right knee disability.  

The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of either the right knee joint.  The examiner also should address whether there is any additional limitation after repetitive use of the right knee joint due to fatigability, weakness, or pain.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


